LATTIMORE, J.
Conviction for selling intoxicating liquor; punishment, four years in the penitentiary.
The motion for new trial in this case was overruled September 13, 1928, and an -order then made granting 60 days for filing bills of exception. This period thus given ended November 12, 1928. On November 17th the learned trial judge granted an application made for an extension of time, giving 30 days additional. The court below was without power to make such extending order, the period originally granted having expired. Authorities are numerous and recent, and need not be quoted. The bills of exception in this case appear to have been filed on December 12, 1928. Same cannot be considered because filed too late. The facts in evidence have been examined and are believed to be amply sufficient to support the judgment and conclusion of the jury.
No error appearing, the judgment will be affirmed.